DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 (and dependent claims 2, 10 and 11 dependent thereon), lines 5-7, the limitation “each subpixel … includes an organic layer, wherein the organic layer includes a plurality of organic light-emitting lines each extending continuously along a first direction from one side of the display area to 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-6, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (US 2016/0099294).
Regarding claim 3, Jeong (Figs. 2, 5 and 6) discloses a display device, comprising: a flexible substrate 100 ([0091]); an organic layer including a plurality of organic light-emitting lines 162/164/166 (Fig. 2 and [0104]) that extend across a display area of the display device and are spaced apart from one another; and a plurality of subpixels I/II/III positioned in the display area, each subpixel including an organic light-emitting diode that includes at least a portion of an organic light-emitting line of the plurality of organic light-emitting lines 162/164/166 (Fig. 6), wherein each of the plurality of organic light-emitting lines 162/164/166 extends continuously along a first direction from one side of the display area to another side of the display area (Figs. 2 and 5), and 
Regarding claims 4-6, 9 and 12, Jeong (Figs. 2, 5 and 6) further discloses: each subpixel includes a light-emitting part and a driving part (i.e., TFT 125 and pixel 152), wherein a respective organic light-emitting line 162/164/166 overlaps the entire light-emitting part of each subpixel I/II/III in a row of subpixels (Fig. 5); a plurality of banks 140 positioned over respective driving parts of the subpixels, at least a portion of each of the banks 140 corresponding to the respective space between adjacent organic light-emitting lines 162/164/166 (Fig. 6); the subpixels include an electrode 156 on the bottom of the organic layer, the electrode 156 being in contact with the portion of the banks 140 corresponding to the respective space between adjacent organic light-emitting lines; the display device is bendable in a direction perpendicular to a long axis of the organic light-emitting lines (Fig. 7); and a plurality of banks 140 between the plurality of subpixels I/II/III (Fig. 6), wherein the plurality of organic light-emitting lines 162/164/166 cover the plurality of banks 140 between the plurality of subpixels along the first direction, and the plurality of organic light- emitting lines 162/164/166 expose the plurality of banks 140 between the plurality of subpixels I/II/III along the second direction (Fig. 6).
Claim(s) 3-6, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youn et al (US 2016/0118451).
Regarding claim 3, Youn (Figs. 10B and 11) discloses a display device, comprising: a flexible substrate 210 ([0137]); an organic layer including a plurality of organic light-emitting lines 693a/693b/693c ([0035]) that extend across a display area of 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (693b)][AltContent: textbox (693c)][AltContent: textbox (693a)]         
	
    PNG
    media_image1.png
    310
    332
    media_image1.png
    Greyscale

	
Regarding claims 4-6, 9 and 12, Youn (Figs. 10B and 11) further discloses: each subpixel R/G/B includes a light-emitting part 690 and a driving part (i.e., combine TFT and pixel electrode 692), wherein a respective organic light-emitting line 693a/693b/693c overlaps the entire light-emitting part of each subpixel in a row of portions of the plurality of banks 1182 between the plurality of subpixels along the first direction, and the plurality of organic light- emitting lines 693a/693b/693c expose the plurality of banks 1182 between the plurality of subpixels R/G/B along the second direction (Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2016/0099294) in view of Shin et al (US 2014/0111116).

Jeong does not disclose the substrate 100 is a plastic substrate.
However, Jeong further discloses the substrate 100 being a flexible substrate ([0091]). Accordingly, it would have been obvious to use plastic as a material for the substrate 100 of Jeong because as is well known, plastic would provide flexible properties.
Jeong does not disclose a data pad portion disposed in the non-display area with a flexible circuit board bonded thereto.
However, Shin (Figs. 5-6) teaches a display device comprising a plurality of subpixels positioned in the display area and arranged in a plurality of lines that are spaced apart from one another and disposed parallel to the data pad portion DP (labeled in Fig. 6), wherein the data pad portion DP disposed in the non-display area 
Regarding claims 2, 10 and 11, Jeong (Figs. 2, 5 and 6) further discloses the organic film pattern 164 is spaced apart from the two adjacent organic lines 162/166 (Fig. 2); each subpixel I/II/III includes a light-emitting part and a driving part (i.e., TFT), and wherein the plurality of organic light-emitting lines 162/166 overlap the light-emitting part, and the at least one organic film pattern 164 overlaps the driving part; and the plurality of organic light-emitting lines 162/166 have a same material and formed in a same layer as the at least one organic film 164 (Fig. 6).

Response to Arguments
Applicant’s arguments with respect to amended independent claim(s) 1 and 3 have been considered but are moot because the different interpretations for the prior arts are applied in the new ground of rejection (see current rejection for more details).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/PHAT X CAO/Primary Examiner, Art Unit 2817